Citation Nr: 1734013	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  07-10 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for a lumbar spine disability.

2.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.

3.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy prior to May 26, 2015, and in excess of 20 percent thereafter.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to June 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which continued a 20 percent rating for the lumbar spine disability.

A February 2007 rating decision increased the Veteran's lumbar spine disability rating from 20 percent to 40 percent, effective February 28, 2005.  In, a July 2015 rating decision the RO increased the rating for left lower extremity radiculopathy to 20 percent effective May 26, 2015.  In an August 2015 statement, the Veteran reported that he agreed with the increase from 10 percent to 20 percent for his left lower extremity radiculopathy, but contended that the 20 percent rating should date back to "February 6, 2006," and he also contended that he should be rated 20 percent for right lower extremity radiculopathy effective "February 6, 2006."  

In July 2013, the Board denied a rating in excess of 40 percent for the lumbar spine disability and assigned separate 10 percent ratings for radiculopathy of the lower extremities, effective February 28, 2005.  The Veteran appealed the Board's July 2013 decision to the United States Court of Appeals for Veterans Claims (Court), which in January 2014, granted a Joint Motion for Partial Remand (JMR) of the parties (VA Secretary and the Veteran), and vacated the Board's decision to the extent that it denied entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the lower left and right extremities and denied a rating in excess of 40 percent for the lumbar spine disability, and remanded the case pursuant to 38 U.S.C. § 7252(a) for re-adjudication consistent with the Motion.  Pursuant to the January 2014 JMR, the Board remanded the claims in August 2014.

Additionally, the Board notes that in July 2013 the Board remanded the issue of entitlement to an effective date prior to February 28, 2005, for a 40 percent evaluation of the lumbar spine disability.  Furthermore, in August 2014 the Board noted that the requested development for the earlier effective date claim had not been completed, and thus determined the claim was not again before the Board.  Crucially, in the JMR, the parties specifically noted that they "do not wish to disturb the Board's decision to the extent that it remanded the issue of entitlement to an earlier effective date for the 40 percent rating for the lumbar spine disorder."  Accordingly, the development herein is in regard to this agreed upon finding.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Here, in light of the Veteran's report he is unable to work due to his back disability the TDIU issue is before the Board.


FINDINGS OF FACT

1. The Veteran's lumbar spine disability has been characterized by limitation of motion of the lumbar spine; but the Veteran has not suffered from incapacitating episodes having a total duration of at least 6 weeks during the past 12 months and the Veteran's lumbar spine disability has never been characterized by either favorable or unfavorable ankylosis.

2.  Throughout the pendency of the appeal, the Veteran's right lower extremity radiculopathy meets the criteria of moderate incomplete paralysis, but does not meet or nearly approximate the criteria of moderately severe incomplete paralysis.

3.  Throughout the pendency of the appeal, to include prior to May 26, 2015, the Veteran's left lower extremity radiculopathy meets the criteria of moderate incomplete paralysis, but does not meet or nearly approximate the criteria of moderately severe incomplete paralysis.

4.  The Veteran's service-connected disabilities have not prevented him from obtaining or maintaining substantially gainful employment consistent with his educational and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 (2016).

2.  The criteria for a 20 percent rating, but not higher, for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.123, 4.124, 4.124a. Diagnostic Code 8520 (2016).

3. The criteria for a 20 percent rating, but not higher, to include prior to May 26, 2015, for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.123, 4.124, 4.124a. Diagnostic Code 8520 (2016).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Lumbar Spine

The Veteran seeks a rating in excess of 40 percent for his service-connected lumbar spine disability.  The Veteran's lumbar spine disability has been rated under Diagnostic Code 5242, which contemplates forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating, the next higher rating, is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See id. at Note 5.

The Veteran does not contend, and the evidence does not suggest, that he has experienced unfavorable ankylosis of the entire thoracolumbar spine at any time during the pendency of the appeal.  Indeed, the all of the VA examiners affirmatively stated that he does not experience ankylosis, let alone unfavorable ankylosis, but instead show limitation of motion.  See VA examination (March 2006, July 2011, May 2015, January 2017).

The Court, citing Dorland's Illustrated Medical Dictionary (28th ed. 1994), has repeatedly recognized that, at least for VA compensation purposes, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure."  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Because the evidence shows that the Veteran has not had unfavorable ankylosis, and indeed, the Veteran does not contend otherwise, the preponderance of the evidence is against his claim of entitlement to an evaluation in excess of 40 percent.  In reaching this determination, the Board reiterates that the maximum evaluation under Diagnostic Code 5242 for limitation of motion of the thoracolumbar spine is 40 percent.  Further, the Court has held that the provisions of 38 C.F.R. §§ 4.40 and 4.45, which relate to limitation of motion due to pain, are thus not applicable.  See Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As such, even though the evidence shows that many of the DeLuca factors are present, a rating higher than 40 percent based on limitation of motion due to pain, is not available.  Accordingly, the Veteran's assertion that an increased rating is warranted on the basis of functional of pain, spasms, and flare-ups is without merit.  See Brief (August 3, 2017).

The Board further finds that the next higher rating, a 60 percent, is not warranted on the basis Intervertebral Disc Syndrome (IVDS) causing of incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  On VA examinations in March 2006 and July 2011, the Veteran reported incapacitating episodes totaling 12 and 30 days, respectively, within the twelve month periods prior to the examinations.  In May 2015 and January 2017, examiners opined that the Veteran does not experience IVDS.  Significantly, an incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  Id.  Here, the Veteran's reported incapacitating episodes total no more than four weeks in a given 12 month period.  Accordingly, as there is no evidence of bed rest prescribed by a physician having a total duration of at least six weeks during a 12 month period, an increased rating is not warranted on under Diagnostic Code 5243.

Accordingly, the preponderance of the evidence is against the claim for a rating in excess of 40 percent for the service-connected lumbar spine disability; there is no doubt to be resolved; and a rating in excess of 40 percent is not warranted.
 
Radiculopathy

The Veteran seeks initial ratings for right lower extremity, in excess of 10 percent, and left lower extremity, in excess of 10 percent prior to May 26, 2015, and in excess of 20 percent thereafter.  The Veteran's radiculopathy of the lower extremities has been rated as sciatic nerve impairment under Diagnostic Code 8520.

Complete paralysis of the nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Incomplete paralysis of the nerve warrants a 60 percent evaluation if it is severe with marked muscular atrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.

The preface to 38 C.F.R. § 4.124a states that when the involvement is wholly sensory, the rating should be for the mild, or at the most, the moderate degree.  In addition, the preface states that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  The Court recently held in Miller v. Shulkin, 28 Vet. App. 376 (2017) that the language of 38 C.F.R. § 4.124a provides for a maximum 20 percent rating for peripheral neuropathy when the involvement is wholly sensory.

Pursuant to 38 C.F.R. § 4.123, however, the maximum rating that may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis, i.e., no more than 40 percent.  

In any event, the Board acknowledges that the terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board does note, for reference and illustrative purposes only, that the definitions for "mild" includes not very severe.  WEBSTER'S II NEW COLLEGE DICTIONARY at 694 (1995).  The Board also notes that a synonym for "mild" is "slight" and definitions for "slight" includes small in size, degree, or amount.  Id. at 1038.  The definitions for "moderate" includes of average or medium quantity, quality, or extent.  Id. at 704.  Finally, definitions for "severe" includes extremely intense.  Id. at 1012.  It is also noted that the term "moderately severe" includes impairment that is considered more than "moderate" but not to the extent as to be considered "severe."

In this case, the Board finds that the Veteran's left and right radiculopathy has resulted in moderate incomplete paralysis of the bilateral sciatic nerve throughout the pendency of the appeal, but that the Veteran does not meet or nearly approximate the criteria of moderately severe incomplete paralysis.

Initially, the Board acknowledges the Veteran's contention that his left lumbar radiculopathy has been moderately severe.  The Veteran has described symptoms such as severe pain as well as decreased muscle strength, sensation, and reflexes impair mobility, coordination, and range of motion.  See, e.g., VA examinations (July 2011, May 2015, and January 2017); Statement, Veteran (July 20, 2017).

On VA examination in March 2006, the Veteran reported that significant pain radiates into his lower extremities with intermittent flare-ups of severe pain.  Strength and sensory tests were normal, but reflexes were diminished in the knee and absent in the Achilles.

On VA examination in July 2011, the Veteran reported that severe, constant pain radiates into his lower extremities as well as impaired mobility and incoordination and limitation of motion during flare-ups.  Neurological examination of the lower extremities revealed diminished strength (4/5), sensation (at worst 3/5), and left knee reflexes (+1) but no atrophy.  The examiner opined that the Veteran's spine and radiculopathy disabilities had a mild impact on his usual employment to the extent that they caused pain with prolonged sitting.

On VA examination in May 2015, the Veteran reported no constant pain and mild and moderate intermittent pain, paresthesias and/or dysesthesias, and numbness in the lower extremities.  Muscle strength was diminished against some resistance (4/5) in the left lower extremity, reflexes were diminished (+1) bilaterally, and sensation was decreased in the left toes.  The examiner opined that the Veteran's radiculopathy resulted in mild incomplete paralysis of the right lower extremity and moderate incomplete paralysis of the left lower extremity.  The examiner found that electromyography (EMG) studies were not necessary to evaluate the Veteran's radiculopathy; the examination report notes that EMG studies are rarely required to diagnose specific peripheral nerve conditions.

On VA examination in January 2017, the Veteran reported no constant pain and mild intermittent pain, paresthesias and/or dysesthesias, and numbness in the lower extremities.  Muscle strength was diminished against some resistance (4/5), diminished reflexes (+1), and decreased sensation.  The examiner opined that the Veteran's radiculopathy results in mild incomplete paralysis of the sciatic nerve, external popliteal; musculocutaneous, anterior tibial, internal popliteal, and posterior tibial nerves.  The examiner found that EMG studies were not necessary to evaluate the Veteran's radiculopathy; the examination report notes that EMG studies are rarely required to diagnose specific peripheral nerve conditions.

The Board acknowledges the agreement in the January 2014 JMR, that the Veteran's radiculopathy results in symptoms "which make his [radiculopathy] more than wholly sensory," but finds that the evidence shows no more than moderate impairment of the sciatic nerve analogous to no more than average or medium quality, quantity, or extent.  This is consistent with the lay and medical reports of severe pain, mild to moderate paresthesia and/or dysesthesias and numbness as well as a slight decrease in muscle strength, sensation, and reflexes without evidence of atrophy.  The Board acknowledges the Veteran's opinion that his symptoms are moderately severe (see, e.g., Statement, July 20, 2017), but finds that such is out of proportion to the slight muscular, sensory, and reflexive deficits.  Moderately severe impairment is demonstrative of more severe, frequent symptoms, which have not been present during the pendency of the appeal.

The Board also acknowledges the Veteran's contention that the January 2017 VA nerve examination is inadequate for lack of EMG testing as well as his report that the examiner did not perform all nerve tests due to pain.  The Board finds, however, that the January 2017 VA examiner was competent to perform the examination and that the examination sufficiently described the Veteran's radiculopathy.  The Board further finds that the VA examiner, a physician, is presumed competent to determine which diagnostic tests are necessary to evaluate the Veteran's radiculopathy, and that the Veteran's conclusory statements to the contrary do not rebut this presumption.  See Parks v. Shinseki, 716 F.3d 581, 585-86 (Fed. Cir. 2013).  Additionally, the Board finds that the VA nerve examination report sufficiently describes the Veteran's radiculopathy as it is accurately and fully descriptive with emphasis upon the functional impairments imposed by the Veteran's radiculopathy.  See 38 C.F.R. § 4.1 (2016).  Moreover, the examiner considered the Veteran's prior medical history and examinations and described the disability in sufficient detail so that the Board's evaluation a fully informed one.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Finally, the fact that all sections of the examination report are complete is inconsistent with the Veteran's report that the examination was stopped due to pain.  For these reasons, the Board finds that the January 2017 VA examination report is adequate to evaluate the severity of the Veteran's service-connected radiculopathy.

Lastly, the Board notes that the Veteran seeks separate ratings for each nerve involved in his service-connected radiculopathy of the lower extremities.  See Brief (August 3, 2017).  Indeed, the January 2017 VA examination report shows that mild incomplete paralysis of the sciatic, external popliteal, musculocutaneous, anterior tibial, internal popliteal, and posterior tibial nerves.

The Board finds that the Veteran's current ratings for radiculopathy of the lower extremities contemplate all symptoms of radiculopathy affecting the lower extremities irrespective of their nerve of origin under Diagnostic Code 8520 as they involve the sciatic nerve.  As such, separate ratings for each impaired nerve would result in duplicative ratings for the same symptoms.  See 38 C.F.R. § 4.14 (regarding impermissible pyramiding).  Thus, the facts of this case do not warrant separate ratings for each nerve causing the service-connected lower extremity radiculopathy.

In view of the foregoing, as well as a thorough review of the other evidence of record, the Board finds that the competent and credible evidence of record does not demonstrate the Veteran's radiculopathy of the lower extremities has resulted in actual incomplete paralysis or impairment analogous thereto that is more than average or medium quantity, quality, or extent for any of the affected joints; i.e., that is more than moderate.  Therefore, initial 20 percent ratings, but not higher, are warranted for the service-connected radiculopathy of the left and right lower extremities, to include as "staged" ratings pursuant to Fenderson, and/or Hart.

Extraschedular Consideration

The Veteran contends that an extraschedular rating is warranted as his current ratings under Diagnostic Codes 5242 (spine) and 8520 (radiculopathy) do not contemplate the severity of his pain, use of a back brace, or his problems with employment (e.g., having to switch from working as a painter to running an online business).  See, e.g., JMR (January 2014).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the first Thun element is not satisfied here as the Veteran's current ratings as the broad criteria of Diagnostic Codes 5242 (spine), to include 38 C.F.R. §§ 4.40 and 4.45, and 8520 (radiculopathy) reasonably contemplate the severity of his pain, use of a back brace, or his problems with employment.  Here, the Veteran's 40 percent rating under Diagnostic Code 5242 contemplates limitation of motion of his thoracolumbar spine, to include additional functional loss due to factors such as pain and difficulty with prolonged sitting and standing.  As the Veteran treated these signs and symptoms with a back brace and a transcutaneous electrical nerve stimulation (TENS) unit, they too are reasonably contemplated by Diagnostic Code 5242.  The veteran's difficulty with prolonged sitting and standing, to include while performing household chores, are also contemplated under 38 C.F.R. §§ 4.40 and 4.45 (pertaining to functional loss and the joints).  The Veteran's 20 percent ratings for radiculopathy of the lower extremities under the non-exhaustive criteria of Diagnostic Code 8520 contemplate severe pain radiating into the lower extremities as well as decreased muscle strength, sensation, and reflexes, which result in impaired mobility, coordination, and range of motion.  Moreover, there is no indication that his lumbar spine or radiculopathy disabilities result in any additional symptomatology for which a separate rating has not been assigned.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).





TDIU

The Veteran seeks entitlement to a TDIU; he argues that his lumbar spine DDD precludes him from following gainful employment.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The Veteran is service-connected for neurogenic bladder, a lumbar spine disability, radiculopathy of the bilateral lower extremities, residuals of a right index finger fracture, and hiatal hernia.  VA examiners have consistently found that while these disabilities impair the Veteran's ability to perform physically demanding work (e.g., that requiring pushing, pulling, lifting, carrying, or excessive bending and stooping), the Veteran is able to perform light to sedentary work that allows him to alternate between sitting and standing, so as to avoid prolonged sitting and standing.

Since April 1998, the Veteran has on several occasions asserted that his service-connected back disability has precludes substantially gainful employment.  See, e.g., Correspondence (April 21, 1998; December 20, 2006; August 19, 2015).  However, since that time, the Veteran has informed VA treatment providers that he has been gainfully employed.  Specifically, the Veteran reported that he ran his own online company in 2006 (see VA examination, March 2006); that he was employed as a correctional officer throughout 2008 and 2011 (see, e.g., VA treatment record, April 22, 2008; February 23, 2011; May 6, 2011); and that he worked as a youth counselor in 2009 (see VA treatment record, December 23, 2009).  Most recently, the Veteran informed his VA treatment provider that his current employer requested a TB test.  See VA treatment record (March 28, 2017).

The Board finds that the Veteran's report of continuous employment before and during the pendency of the appeal provide credible, highly persuasive evidence that the Veteran is capable of securing and maintaining substantially gainful employment despite the manifestations of his service-connected disabilities.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

Additionally the Board finds that the Veteran's service-connected disabilities do not preclude employment consistent with his educational and occupational experience, particularly that gained while running his own online company.  Indeed, when coupled his proven business, computer, and entrepreneurial skills, his advanced studies in math and science provide the requisite skills to secure and maintain sedentary employment that would allow him to switch between standing and sitting.  See, e.g., Vocational rehabilitation reports (December 14, 1994; June 17, 1998) (showing completion of community college with advanced studies in science and math).  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim for TDIU; there is no doubt to be resolved; and TDIU is not warranted.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).






ORDER

A rating in excess of 40 percent for a lumbar spine disability is denied.

Subject to the law and regulations governing payment of monetary benefits, a 20 percent rating for the Veteran's right lower extremity radiculopathy is warranted.

Subject to the law and regulations governing payment of monetary benefits, to include the period prior to May 26, 2015, a 20 percent rating for the Veteran's left lower extremity radiculopathy is warranted.

Entitlement to a TDIU is denied.




____________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


